


110 HR 618 IH: Right to Life

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 618
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Hunter (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Hayes,
			 Mr. Davis of Kentucky,
			 Mr. McCaul of Texas,
			 Mr. Franks of Arizona,
			 Mr. Johnson of Illinois,
			 Mrs. McMorris Rodgers,
			 Mr. Sessions,
			 Mr. Cannon,
			 Mr. Wamp, Mr. Westmoreland, Mr. Renzi, Mr.
			 Norwood, Mr. Rogers of
			 Kentucky, Mr. Wilson of South
			 Carolina, Mr. Boustany,
			 Mr. Bishop of Utah,
			 Mr. Gary G. Miller of California,
			 Mr. Herger,
			 Mr. Alexander,
			 Mr. Manzullo,
			 Mrs. Cubin,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Inglis of South Carolina,
			 Mr. McCotter,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Forbes,
			 Mr. Souder,
			 Mr. Hall of Texas,
			 Mrs. Musgrave,
			 Mr. Pickering,
			 Mr. Chabot,
			 Mr. Boozman,
			 Mr. Sam Johnson of Texas,
			 Mr. Conaway,
			 Mr. Bartlett of Maryland,
			 Mr. David Davis of Tennessee,
			 Mr. Tiahrt,
			 Mrs. Myrick,
			 Mr. Fortuño,
			 Mr. Akin, Mr. Doolittle, Mr.
			 Gingrey, Mr. LaHood,
			 Mr. Hoekstra,
			 Mr. Smith of Nebraska,
			 Ms. Foxx, Mr. Sali, Mr. Lewis
			 of Kentucky, Mr. Terry,
			 Mr. Pitts,
			 Mr. Tancredo,
			 Mr. McKeon,
			 Mr. Jordan of Ohio,
			 Mr. Goode,
			 Mr. Lamborn,
			 Mr. Hensarling,
			 Mr. Gillmor,
			 Mr. Shadegg,
			 Mr. Kline of Minnesota,
			 Mr. McHenry,
			 Mr. Walberg,
			 Mr. Carter, and
			 Mr. Goodlatte) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To implement equal protection under the 14th article of
		  amendment to the Constitution for the right to life of each born and preborn
		  human person.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Life
			 Act.
		2.Right to
			 lifeTo implement equal
			 protection for the right to life of each born and preborn human person, and
			 pursuant to the duty and authority of the Congress, including Congress’ power
			 under article I, section 8, to make necessary and proper laws, and Congress’
			 power under section 5 of the 14th article of amendment to the Constitution of
			 the United States, the Congress hereby declares that the right to life
			 guaranteed by the Constitution is vested in each human being.
		3.DefinitionsFor purposes of this Act:
			(1)Human person;
			 human beingThe terms human person and human
			 being include each and every member of the species homo sapiens at all
			 stages of life, including, but not limited to, the moment of fertilization,
			 cloning, or other moment at which an individual member of the human species
			 comes into being.
			(2)StateThe
			 term State used in the 14th article of amendment to the
			 Constitution of the United States and other applicable provisions of the
			 Constitution includes the District of Columbia, the Commonwealth of Puerto
			 Rico, and each other territory or possession of the United States.
			
